PER CURIAM:
Brian O’Neal Waddell appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Waddell, No. 5:02-cr-00034-RLV-5 (W.D.N.C. June 17, 2008). See United States v. Hood, 556 F.3d 226 (4th Cir.2009). We deny Waddell’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.